Title: From Louisa Catherine Johnson Adams to George Washington Adams, 8 April 1821
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 8 April 1821
				
				Your ridiculous Letter as you call it was received yesterday and gave me great pleasure as at least it evinced all the discernment which I have ever given you credit for and proved your own worth by the discarding all those little petty jealousies and narrow feelings which are too apt to colour our opinions and to jaundice our opinions judgment—I have no particular partiality for either of my children they are all three endowed with talents and qualifications which will lead to eminence if they exert the falcuties to advantage with which nature and education has gifted them—I look for the time when you will come to live with us with great pleasure and trust that we shall agree as well as Charles and I did who I believe now thoroughly understands the happiness he enjoyed—As Mary is waiting to copy my journal I must hasten to conclude my Letter only hinting to you that when you do come you must take care in avoiding Charybdis not to wreck yourself against Scylla and with this caution which you understand you may go on very well to the mutual satisfaction of your father and affectionate Mother
				
					L. C. Adams—
				
				
			